DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record do not teach the invention of independent claim 1 and independent claim 11.
Regarding claim 1, the prior arts do not teach a fiber optic patch cord including a first fiber optic connector mounted on a first end of the fiber optic cable of the patch cord and a second fiber optic connector mounted on a second end of the fiber optic cable of the fiber optic patch cord; a securing structure having a first side and an opposite second side for detachably securing the fiber optic patch cord, the securing structure defining an opening that extends between the first and second sides, wherein adhesive is disposed on both the first and second sides of the securing structure for temporarily securing the fiber optic cable to the first and second sides of the securing structure; 
	a first spiral coil portion of the fiber optic cable disposed directly on the first side of the securing structure, the first spiral coil portion of the fiber optic cable being wound around the opening of the securing structure such that the first fiber optic connector is positioned on an outer diameter of the first spiral coil portion;
	a middle portion of the fiber optic cable being configured to route through the opening of the securing structure; and
	a second spiral coil portion of the fiber optic cable disposed directly on the second side of the securing structure, the second spiral coil portion of the fiber optic cable being wound around the opening of the securing structure such that the second fiber optic connector is positioned on an outer diameter of the second spiral coil portion.

	Similarly, claim 11 is allowable over the pertinent prior arts since none teach the first and second spiral coil portions are peelable from the securing structure and re-adherable to the securing structure, where in the securing structure having a first side and an opposite second side provided for a first spiral coil portion and a second spiral coil portion, respectively.
	Claims 12-20 are dependent on claim 11.
	Pertinent prior art to Smith et al. (US 2015/0177473 A1) reads on claim 1 and 11 with regards to the securing structure having a first spiral coil portion on the first side and a second spiral coil portion on the second side.  However, the spiral coil portion of the fiber optic cable is not secured to the securing structure with an adhesive such that the spiral coil is re-adherable.
	Therefore, with not teaching from the prior art, and without the benefit of applicant’s teachings, there is no motivation for one of ordinary skill in the art to combine or modify the prior art of record in a manner so as to create the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892: A-K.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN D CHIEM/Examiner, Art Unit 2883                                                                                                                                                                                                        
/RYAN A LEPISTO/Primary Examiner, Art Unit 2883